Citation Nr: 0111484	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-16 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of chondromalacia of the left patella with lateral 
subluxation, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from June 1954 to December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which service connection was granted for 
chondromalacia of the left patella with lateral subluxation 
and assigned a 10 percent evaluation.  


FINDING OF FACT

The veteran's service-connected chondromalacia of the left 
patella with lateral subluxation is manifested by complaints 
of pain and mild tenderness to palpation about the mid and 
posteromedial joint line.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left patella with lateral subluxation 
are not met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5014 and 5257 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

A March 1995 private medical record shows that the veteran 
was seen for chondromalacia of the left knee.  

An independent medical examination was done in August 1999.  
The veteran had a reciprocal heel toe gait.  There was no 
antalgic component noted.  The range of motion of the left 
knee using a goniometer was 0 to 125 degrees flexion actively 
and 0 to 130 degrees passively.  No definite instability was 
noted mediolateral.  The patellar-grinding test was positive 
and apprehension sign was mildly positive.  There was no 
significant limitation of motion secondary to pain and the 
motion was measured with a goniometer.  No definite effusion 
was noted.  Quadriceps mechanism was intact.  There was mild 
tenderness to palpation about the mid and posteromedial joint 
line.  There was no definite discomfort over the medial joint 
line with a valgus strain.  

X-rays of the left knee revealed lateral tilting of the left 
patella with mild lateral subluxation of the right patella 
noted on the skyline view.  No significant areas of 
sclerosis, osteophytosis or loose bodies were noted and no 
diminution of joint space with weight bearing.  The 
impressions were chondromalacia of the left patella with 
lateral subluxation and early degenerative arthritis of the 
left knee.  

Private medical records, dated August 2000 to September 2000, 
show that the veteran was seen for degenerative joint disease 
of the left knee.  In August 2000 the veteran complained of 
left knee pain.  On examination the left knee was without 
pain to palpation or effusion and was stable to ligament 
meniscus.  In September 2000 the veteran reported that the 
left knee pain had improved significantly.  X-rays of the 
knee revealed mild degenerative arthritis.  The assessment 
was left knee degenerative joint disease, improved.  

At the November 2000 Travel Board hearing the veteran 
testified that he experienced swelling and pain.  He stated 
that the pain and swelling limited his activity and that 
excessive walking exacerbated the pain.  The veteran reported 
that he used a cane to get around and the he had fallen three 
times because of his knee.  He described problems walking and 
sitting for a long period of time.  The veteran indicated 
that he had problems getting out of the bathtub and going up 
stairs.  

Analysis  

The veteran's chondromalacia of the left patella with lateral 
subluxation was evaluated under Diagnostic Code 5014 for 
osteomalacia.  The diseases under Diagnostic Codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a (2000).  

The veteran's left knee disability was also rated under the 
criteria of Diagnostic Code 5257 for impairment of the knee, 
where slight impairment of the knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. § 471a, Diagnostic Code 5257 (2000).

The evidence above fails to indicate that the veteran suffers 
from symptoms equivalent to moderate left knee impairment as 
required for a 20 percent disability evaluation under 
Diagnostic Code 5257.  The only positive finding on 
examination was pain and mild tenderness to palpation about 
the mid and posteromedial joint line.  The patellar-grinding 
test was positive and apprehension sign was mildly positive.  
There is no evidence of moderate disability, which would 
warrant a higher rating under this Diagnostic Code.  The 
August 1999 examiner indicated that there was no significant 
limitation of motion secondary to pain.  The Board has 
considered the application of 38 C.F.R. §§  4.40 (consider 
"functional loss" "due to pain"), 4.45 (consider "pain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations.  

The evidence of record shows that the primary symptoms of the 
veteran's chondromalacia of the left patella with lateral 
subluxation are pain and mild tenderness to palpation about 
the mid and posteromedial joint line.  For these symptoms, 
the veteran is currently in receipt of a 10 percent 
evaluation.  The medical evidence does not show swelling, 
deformity, or atrophy.  The August 1999 independent medical 
examination report indicated that there was no definite 
instability mediolateral, no definite effusion noted and no 
definite discomfort over the medial joint line with a valgus 
strain.  In August 2000 the left knee was without pain to 
palpation or effusion and was stable to ligament meniscus.  
Thus, the Board concludes that there is not pain, which 
warrants an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  For these reasons, a higher evaluation is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the left knee.  Fenderson, 12 
Vet. App. at 126.  Accordingly, the Board finds that a higher 
evaluation than 10 percent is not warranted for 
chondromalacia of the left patella with lateral subluxation 
under the regulations.  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  For example, 
Diagnostic Codes 5256, 5260, 5261 and 5262 require ankylosis, 
limitation of motion or impairment of the tibia or fibula, 
respectively, none of which have been demonstrated in this 
case.  



ORDER

An initial disability evaluation in excess of 10 percent for 
chondromalacia of the left patella with lateral subluxation 
is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

